DETAILED ACTION
1.	This is the first office action regarding application number 16334029, filed on March 18, 2019, which is a 371 of PCT/IB2017/057772, filed on December 11, 2017, which claims benefit of ESP201631616, filed on December 19, 2016. 
	
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Kingdom of Spain on December 19, 2016. It is noted, however, that applicant has not filed a certified copy of the English translation of ESP201631616 application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"control unit configured to supply" in claim 12 and 22.
"control unit configured to vary" in claim 12 and 22.
"control unit is configured to avoid" in claim 15 and 24.
"control unit is configured to reduce" in claim 16 and 25.
"control unit being configured to supply… to vary" in claim 17 and 26.
“inverter unit configured to generate” in claim 19 and 28.
“variation switching unit configured to generate” in claim 19 and 28.
“control unit is configured to vary” in claim 20 and 29.
Page 3 of the current application recites control unit as a computer and storage unit. 
Fig. 2 and Fig. 19 of the current application recites inverter unit as a unit comprised of switches that can turn on/off and connect the heating element to supply voltage. 
Fig. 19 of the current application recites a single pole double through switch as a variation switching unit. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations 
"control unit is configured to avoid" in claim 15 and 24.
"control unit is configured to reduce" in claim 16 and 25.
 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is not clear how the control unit detects the overload and stops the heating element to protect them from overload and radiation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 22, 31 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Joerg, EP 1734789 (hereafter Joerg).
Regarding claim 12, Joerg teaches
“A household appliance device, comprising” (Page 4, paragraph 12 of the attached machine translation teaches “household appliance, in particular an induction hob”.)
“an inductor;” (Page 1, paragraph 2 teaches “induction heater”)
“a switching unit, at which an operating voltage is applied in an operating state;” (Fig. 2 teaches switching unit comprising switching elements T1 and T2. Fig. 1 teaches operating voltage U is applied to the switching elements.)
“and a control unit configured to supply a supply voltage for the inductor by switching the switching unit,” (Fig. 2 teaches controller 13 controlling the gates of switch T1 and T2 and thereby providing the high frequency supply voltage to the inductor, L. )
“said control unit configured to vary a frequency of the supply voltage within a period of the operating voltage in the operating state.” (Fig. 3 and Page 3, paragraph 10 teaches that the controller 13 controls the switches T1,T2 such that “Starting from a basic frequency fG of approximately 20 kHz here, the operating frequency f increases in a manner similar to the profile of the operating voltage U across a half-wave and then returns to the basic frequency value fG.”)
Regarding claim 13, Joerg teaches
“The household appliance device of claim 12, constructed in the form of a cooking appliance device.” (Page 4, paragraph 12 of the attached machine translation teaches “household appliance, in particular an induction hob”.)

    PNG
    media_image1.png
    302
    537
    media_image1.png
    Greyscale

Annotated Fig. 2 of Joerg teaching controller 13, switching unit 15, inverter unit comprising T1, and T2
Regarding claim 22, Joerg teaches
“A household appliance, in particular a cooking appliance, said household appliance comprising a household appliance device, said household appliance device comprising an inductor, a switching unit, at which an operating voltage is applied in an operating state, and a control unit configured to supply a supply voltage for the inductor by switching the switching unit, said control unit configured to vary a frequency of the supply voltage within a period of the operating voltage in the operating state.”  (The scope of the claim is similar to claims 12 and 13 and thereby rejected under the same argument.)  
Regarding claim 31, Joerg teaches
“A method for operating a household appliance device, in particular a cooking appliance device, said method comprising:” (Page 4, paragraph 12 of the attached machine translation teaches “household appliance, in particular an induction hob”)
“applying an operating voltage in an operating state to a switching unit;”( (Fig. 2 teaches switching unit comprising switching elements T1 and T2. Fig. 1 teaches operating voltage U is applied to the switching elements.)
“switching the switching unit to provide a supply voltage for an inductor;” (Fig. 2 teaches controller 13 controlling the gates of switch T1 and T2 and thereby providing the high frequency supply voltage to the inductor, L. )
“and varying a frequency of the supply voltage within a period of the operating voltage in the operating state.” (Fig. 3 and Page 3, paragraph 10 teaches that the controller 13 controls the switches T1,T2 such that “Starting from a basic frequency fG of approximately 20 kHz here, the operating frequency f increases in a manner similar to the profile of the operating voltage U across a half-wave and then returns to the basic frequency value fG.”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14-21, 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joerg as applied to claim 12 above, and further in view of Oates et al., US4112287 (hereafter Oates et al.).
Joerg does not teach changing the duty factor of the supply voltage.
Oates teaches an inductive cooker with multiple induction coils and triacs as switches. Oates teaches
“wherein the control unit varies a duty factor of the supply voltage in the operating state.” (Column 2, lines 15-20 and Fig. 5 teaches “Power to each 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the circuit of Joerg to add a switch in series with the inductor coil and control the switch to vary the duty cycle of the supply voltage as taught by Oates. One of ordinary skill in the art would have been motivated to do so because “it is necessary to devise a control means for varying the power to each induction coil without changing the operating parameters of the central oscillator.” As taught by Oates in Column 1, lines 45-50.
Regarding claim 23, claim 23 is similar scope to claim 14 and therefore rejected under the same argument. 
Claim 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joerg as applied to claim 12 above, and further in view of Daniel et al., US20130206750 (hereafter Daniel et al.).
Daniel et al. teaches a hob heating apparatus with protective unit. 
Regarding claim 15,
“The household appliance device of claim 12, wherein the control unit is configured to avoid an overload at an electrical component when the frequency is varied.” (Paragraph [8] of the current application recites an "overload" as an overvoltage, and/or an overcurrent. Daniel et al. teaches in paragraph [12] “the heating apparatus comprises a control unit, which is provided to receive connection information from the protective unit and to initiate at least one safety measure in the event of the erroneous existence of a conducting path.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the controller 13 of Joerg to add the safety feature to detect and control the circuit in the event of an overload as taught by Daniel et al. One of ordinary skill in the art would have been motivated to do so to provide “high operational reliability” as taught by Daniel et al. in abstract.  
Regarding claim 24, claim 24 is similar scope to claim 15 and therefore rejected under the same argument. 
Regarding claim 16, Joerg does not teach about radiation protection.
Daniel et al. teaches,
“The household appliance device of claim 12, wherein the control unit is configured to reduce electromagnetic radiation when the frequency is varied.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the controller 13 of Joerg to add the safety feature to detect and control the circuit in the event of an overload and thus prevent radiation as taught by Daniel et al. One of ordinary skill in the art would have been motivated to do so to provide “high operational reliability” as taught by Daniel et al. in abstract.  
Regarding claim 25, claim 25 is similar scope to claim 16 and therefore rejected under the same argument. 
Regarding claim 17, Joerg does not teach a control unit configured for more than one inductor. Daniel et al. teaches
“The household appliance device of claim 12, further comprising a further inductor, said control unit being configured to supply a further supply voltage for the  further inductor by switching the switching unit and to vary a further frequency of the further supply voltage within a period of the operating voltage in the operating state.” (Fig. 1b teaches frequency units 26a,28a and controller 32a operate four inductors)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the controller 13 and circuit of Joerg to add the additional inductor and control means as taught by Daniel et al. One of ordinary skill in the art would have been motivated to do so because “This reduces materials and costs.” as taught by Daniel et al. in paragraph [13].  
Regarding claim 26, claim 26 is similar scope to claim 17 and therefore rejected under the same argument. 
Regarding claim 18, Joerg does not teach two complementary supply voltages. Daniel et al. teaches
“The household appliance device of claim 17, wherein the supply voltage and the further supply voltage complement one another at least partially.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the controller 13 and circuit of Joerg to add the additional inductor and control means as taught by Daniel et al. One of ordinary skill in the art would have been motivated to do so to improve “operational reliability” as taught by Daniel et al. in paragraph [6].  
Regarding claim 27, claim 27 is similar scope to claim 18 and therefore rejected under the same argument. 
Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joerg as applied to claim 12 above, and further in view of Daniel et al., US20130043239 (hereafter Daniel2 ).
Regarding claim 19, Joerg teaches 
“The household appliance device of claim 12, wherein the switching unit includes an inverter unit configured to generate an inverter voltage from the operating voltage,” (Fig. 2 and page 2, paragraph [10] teaches adjustable switching unit with switch T1 and T2. The switches convert the low frequency operating voltage to an operating frequency of about 20 kHz.) 
However Joerg does not teach about variation switching unit. Daniel2 teaches 
“ a variation switching unit configured to generate the supply voltage from the inverter voltage.” (Paragraph [3] teaches “A cooktop with an inverter and two heating elements is also known, said two heating elements being supplied alternately with power by a single inverter during a single operating process. A switching position of an SPDT relay determines which of the two heating elements is supplied with power. A rectified AC voltage is present at the inverter. As the relay is switched, the rectified AC voltage is at a minimum.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the controller 13 and circuit of Joerg to add the additional inductor, SPDT switch, and control means as taught by Daniel2. One of ordinary skill in the art would have been motivated to do so to improve “efficiency” as taught by Daniel2 in paragraph [4].  
Regarding claim 28, claim 28 is similar scope to claim 19 and therefore rejected under the same argument. 
Regarding claim 20, Joerg does not teach control unit controlling variation switching unit. Daniel2 teaches
“The household appliance device of claim 19, wherein the control unit is configured to vary the supply voltage in the operating state via the variation switching unit.” (Fig. 2a teaches control unit 14 controls SPDT switches S1-S6 and hence controls the supply voltage supplied to the inductors.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the controller 13 and circuit of Joerg to add the additional inductor and control means as taught by Daniel2. One of ordinary skill in the art would have been motivated to do so to improve “efficiency” as taught by Daniel2 in paragraph [4].  
Regarding claim 29, claim 29 is similar scope to claim 20 and therefore rejected under the same argument. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joerg as applied to claim 12 above, and further in view of Christian, EP 0862714 (hereafter Christian).
Joerg does not teach heating matrix elements. Christian teaches a cooking surface with array of cells. Christian teaches,
“further comprising a heating matrix having a number NxM of heating matrix elements, wherein the switching unit includes a number N of row switching elements and a number M of column switching elements, wherein, for any i from 1 to N and any j from 1 to M with a total number N+M of row switching elements and column switching elements greater than 2” (Paragraph [8] teaches “the 

    PNG
    media_image2.png
    698
    593
    media_image2.png
    Greyscale

Fig. 1 of Christian teaches N=4 rows and M=11 columns of a matrix of heat elements
“ the heating matrix element at position i,j comprises at least one of said inductor and is connected to both the i-th row switching element and the j-th column switching element.” (Fig. 1 and paragraph [16] teaches “a grid which represents part of the top of a cooker according to the invention. The grid defines cells by means of row indications (1, 2, 3, 4) and column indications (A, B, C, ...., K), it being understood that this section of 44 cells is only a part of the total surface of a cooker in which each cell may be defined by coordinates, such as 1b or 4j. ..Each cell has provisions for energy supply” Paragraph [17] teaches “the cells are supplied with electrical energy by means of a grid of wires (e1, e2, e3, e4) and (eA, eB, eC, ..., eK) respectively. These wires are in turn connected to main supply wires Wr and Wc by in such a manner that only those cells which are simultaneously connected to both horizontal Wr and vertical Wc main supplies are acting as energy sources.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the controller 13 and circuit of Joerg to add the additional inductor and control means as taught by Christian. One of ordinary skill in the art would have been motivated to do so to allow “a cooking utensil may be freely moved about on the surface and the 
Regarding claim 30, claim 30 is similar scope to claim 21 and therefore rejected under the same argument. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

























































Claims 12, 22, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, of U.S. Patent No. US 10136478 (hereafter ‘478) in view of Joerg. ‘478 teaches
“A household appliance device, in particular a cooking device “(Claim 1, 2, 11, 12)
“Inductor” (claim 2)
“ a switching unit, at which an operating voltage is applied in an operating state; “(claim 1, 3, 13, and 17)
“and a control unit…. switching the switching unit,”(claim 1,7, 12)

However ‘478 does not teach explicitly that the control unit supplies a supply voltage. Joerg teaches
“and a control unit configured to supply a supply voltage for the inductor by switching the switching unit,” (Fig. 2 teaches controller 13 controlling the gates of switch T1 and T2 and thereby providing the high frequency supply voltage to the inductor, L. )
“said control unit configured to vary a frequency of the supply voltage within a period of the operating voltage in the operating state.” (Fig. 3 and Page 3, paragraph 10 teaches that the controller 13 controls the switches T1,T2 such that “Starting from a basic frequency fG of approximately 20 kHz here, the operating 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the cooking device of ‘478 so that the control unit can supply as well as vary the frequency of the supply voltage as taught by Joerg. One of ordinary skill in the art would have been motivated to do so to improve performance as taught by Joerg in page 1, paragraph 3 of the attached machine translation. 
Claims 21 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 and 37 of copending Application No. 16/334032 (hereafter ‘032). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 21 and 30 are met by claim 19 and 37 of ‘032.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 and 38 of copending Application No. 16/334032 (hereafter ‘032). Although the claims at issue are not identical, instant claim 13 is met by claim 20 and 38 of ‘032.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 and 37 of copending Application No. 16/334030 (hereafter ‘030). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 21 and 30 are met by claim 19 and 37 of ‘030.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 and 38 of copending Application No. 16/334030 (hereafter ‘030). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 13 is met by claim 20 and 38 of ‘030.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tadashi (US-9106088)
Daniel (US-20120205365)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761   

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761